PER CURIAM.
There is a direct conflict between^, the testimony of the plaintiff’s manager and the tes*1128timony of the defendant as to whether any agreement to lease was definitely concluded between them. Two visits made by the defendant upon the real-estate agents, Birdsall & Co., appear, at first sight, like admissions that the defendant regarded himself as a tenant of the premises in question. Upon his first visit he requested these agents, who, as the ¡plaintiff’s manager had told him, were the ones usually •employed by the plaintiff, to find a tenant for a part <of the loft; but the defendant explains this by saying that he wanted to find whether a part of the loft -could be let before he engaged to take it all, as it ■was more than he needed. When he called the second time he directed Birdsall & Co. to “change the entry, and make it the entire loft for Mr. Hamblett.” But this direction, by its own terms, disclaims any liability on his part, and cannot be regarded as evidence that he considered himself as being bound by a lease of the entire floor, and that he was in search of some one to take his place as tenant. Judgment affirmed, with costs.